Case 4:20-cr-00019-RM-LCK Document 1 Filed 12/09/19 Page 1 of 1

 

 

 

CRIMINAL COMPLAINT
* . e Cc ON.
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
¥.
Alvaro Martinez-Herrera ;
YOB: 1984; Citizen of Mexico SF oO Z 634Nd

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about December 6, 2019, at or near Lukeville, in the District of Arizona, Alvaro Martinez-Herrera, an alien,
entered, and was found in the United States of America after having been denied admission, excluded, deported, and
removed from the United States through Calexico, California on May 30, 2018, and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission
thereto; in violation of Title 8, United States Section 1326(a), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Alvaro Martinez-Herrera is a citizen of Mexico. On May 30, 2018, Alvaro Martinez-Herrera was lawfully denied
admission, excluded, deported and removed from the United States through Calexico, California. On December 6,
2019, agents found Alvaro Martinez-Herrera in the United States at or near Lukeville, Arizona, without the proper
immigration documents. Alvaro Martinez-Herrera did not obtain the express consent of the Attorney General or
the Secretary of the Department of Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

LL

 

DETENTION REQUESTED SIGN COMPLAINANT (official title)
Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge.

 

LMG2/JIO GORE SAAL TITLE
AUTHORIZED AUSA “Av Liza Grano
Border Patrol Agent

 

Sworn to before me and subscribed in my presence.

 

 

DATE

SIGNATURE OF MAGISTRATE JUDGE”
* December 9, 2019

 

 

 

“ See Federal rules of Criminal Procedure Rules 3 and 54

 
